DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 8 – 20 have been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an integrated circuit further comprising: a plurality of sensing circuits, each sensing circuit of the plurality of sensing circuits being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements, in the same silicon layer as the rows of heating elements and the columns of heating elements, thereby being surrounded by four heating elements, and configured to generate a bio-sensing signal and a temperature-sensing signal.
Regarding claim 8, the cited prior art neither teaches nor fairly suggests an integrated circuit further comprising: a plurality of sensing circuits, each sensing circuit of the plurality of sensing circuits being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements, in the same silicon layer as the rows of heating elements and the columns of heating elements, thereby being surrounded by four heating elements, and configured to generate a bio-sensing signal and a temperature-sensing signal; and an interconnection structure comprising: a plurality of driving signal paths configured to route driving signals corresponding to the rows of heating elements and columns of heating elements; and a plurality of signal paths configured to route the bio-sensing and temperature- sensing signals generated by the plurality of sensing circuits.
Regarding claim 16, the cited prior art neither teaches nor fairly suggests a method of fabricating an integrated circuit, the method further comprising: forming, in a same silicon layer of a first substrate, a plurality of sensing areas; bonding the plurality of sensing areas to a second substrate; and removing the first substrate from the same silicon layer, wherein each sensing area of the plurality of sensing areas is between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements, thereby being surrounded by four heating elements, and configured to generate a bio-sensing signal and a temperature-sensing signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796